10

11

12

13

14

co

16

17

18

Le

20

21

22

23

24

20.

26

27

28

Case 8:21-cv-01128 Document 1-1 Filed 06/29/21 Page 1lof24 Page ID#:7

Martin Yewchuk
Plaintiff in Propria Persona

26366 Lombardy Road
Mission Viejo, CA 92692

IN AND FOR THE SUPERIOR COURT, ORANGE COUNTY
STATE OF CALIFORNIA

MARTIN YEWCHUK
PLAINTIFF
Vv. CASE NO. 30-2020-01177652-CU-MC-CJC
TRADER JOE’S COMPANY
DEFENDANT

/

 

 

 

AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
UNDER AMERICANS WITH DISABILITIES ACT (ADA)

Plaintiff Martin Yewchuck sues the defendant TRADER JOE’S COMPANY fon
declaratory and injunctive relief under Title Ill of the Americans with Disabilities Act
(hereafter “ADA’) and alleges the following:

INTRODUCTION

The plaintiff brings this action to enforce Title Ill of the Americans with Disabilities Act
("ADA"), 42 U.S.C. §§12181-12189 as implemented under 28 CFR Part 36 (36.101 ef
sequitur), against the defendant TRADER JOE’S COMPANY.

Plaintiff has a disability that impairs one or more major life activities, specifically
submitting to defendant’s mitigation measures such as wearing a mask or other device or
contrivance over his face or head aggravates his disability. Defendant discriminated against
the plaintiff because of his disability and denied him equal access to the full and equal

 
10

11

12

13

14

1S

16

17

19

20

2a.

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01128 Document 1-1 Filed 06/29/21 Page 2of24 Page ID #:8

enjoyment of the defendant’s goods, services, facilities, privileges, advantages, and
accommodations in violation of Title III of the ADA and its implementing regulation.

Defendant has retaliated against the plaintiff wno attempted to exercise and enjoy his|
rights under the Americans with Disabilities Act and the defendant continues to engage in
this conduct as a matter of its official written policies.

Defendant also maintains a policy in which each employee is instructed to act as if,
and regard each of its invitees, employees, patrons and licensees have a contagious
disease and are each a direct threat to everyone else; however, the defendant never
conducts any individual assessment as required by law. In fact, instead of complying with
its own policies to “obey the law” and the law itself, the defendant has an arrangement with
local police to cite and arrest invitees for trespass and other crimes for refusing the
mitigation measures of wearing a mask, face shield, and social distancing in retaliation of
the protected individual exercise his rights that are presumed by the very policies of the
defendant itself.

Individuals with disabilities, including but not limited to individuals who are unable to
wear a medical device (mask or face shield) or other contrivance over their faces that
obstruct their vision, cause psychological distress (anxiety or panic) or unnaturally restrict

the amount of oxygen they breathe.

Specifically, Defendant has failed to ensure the accessibility of its premises located in
25410 Marguerite Parkway, Mission Viejo, California, and, as a result, the plaintiff has been
prevented, under threat of incarceration, from enjoying the services, or taking advantage of
the benefits offered through Defendant's retail establishment.

JURISDICTION AND VENUE

This court has jurisdiction over this action under Title II! of the Americans with
Disabilities Act and 28 U.S.C. §§ 1331 and 1345. This Court has authority to grant a
declaratory judgment pursuant to 28 U.S.C. §§2201 and 2202 and authority to grant
equitable relief, monetary damages, and civil penalties under 42 U.S.C. § 12188 as
implemented under 28 CFR Part 36 (36.101 ef sequitur).

 
10

li

12

13

14

LS

16

Ld

18

19

20

21

22

23

24

Zo

26

Bul

28

 

 

Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 3o0f 24 Page ID#:9

Venue is proper in the District of California pursuant to 28 U.S.C. § 1391(b)(2)
because Plaintiff resides in this District and a substantial part of the events or omissions
giving rise to the claims occurred in this District.

PARTIES

Plaintiff Martin Yewchuk resides in Orange County, California and is an individual with
a disability within the meaning of Title Ill of the ADA. The plaintiff has a physical impairment
that substantially limits plaintiff from engaging in one or more major life activities, including
but not limited to breathing, speaking, practicing self-care, interacting with others,

communication, and eating.

Defendant TRADER JOE’S COMPANY is a public accommodation with its physical
place of business in Orange County California. It is a publicly held corporation based in
California. Defendant has control over, is responsible for, and owns the premises located
at 25410 Marguerite Parkway, Mission Viejo, CA 92692, upon which the incidents giving rise

to this complaint occurred.
PLAIN STATEMENT

Defendant is a public accommodation, a retail grocery store, that has unlawfully
discriminated against the plaintiff and retaliated against plaintiff with the threat of
incarceration among other things, to further aggravate its discriminatory conduct in violation
of state and federal law and in violation of the plaintiffs medical privacy rights. The
defendant has undertaken such discriminatory conduct as a matter of a new business policy,
that purports to protect the public from an unproven contagious disease without any legal on
moral duty, in violation of state public health policies.

STATEMENTS OF FACT

Defendant is a grocery store serving tens of thousands of local residents each week
and provides a variety of goods, services, privileges, advantages, and accommodations via
its premises located at 25410 Marguerite Parkway, Mission Viejo, California.

Individuals with disabilities including the plaintiff frequently visit the business location

of the defendant for these services and products.

 
10

11

2

3

14

LS

16

La

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01128 Document 1-1 Filed 06/29/21 Page 4of24 Page ID #:10

Defendant has failed to ensure that its policies and practices permits the enjoyment

of access to goods, services, privileges, advantages and accommodations.

On December 9", 2020, plaintiff visited the defendant’s location 25410 Marguerite
Parkway, Mission Viejo, to shop and upon entering the store, Sarah R., manager of the
store, approached the plaintiff and informed that he is required to undertake a medical
intervention as a condition of shopping at the store. The plaintiff informed the manager that]

he was withing the protected class and continued to enter the store.

The defendant began intimidating and harassing the plaintiff to put on a medical

device in order for him to continue shopping at the store.

Defendant demanded plaintiffs to leave the premises if plaintiff did not comply with
defendant’s demands.

The plaintiff did not comply with defendant's demands and stated that he was not
wearing a mask due to his disability.

The defendant falsely reported a crime to the police, accusing the plaintiff of
committing a crime when there was no violation, in order to impose its unlawful medical
treatments upon the plaintiff or harass him so that he would submit to the unlawful medical

intervention.

Plaintiff requests that this court take judicial notice of Section 201(h) of the Food,
Drug and Cosmetic Act and its Final Guidance titled, “Classification of Products as Drugs
and Devices & Additional Product Classification Issues: Guidance for Industry and FDA
Staff’, published in September of 2017, in which the Food & Drug Administration defines
wearing a mask for health purposes (if there is such a thing) as a medical device and the
application of a medical device or contrivance. A true and correct copy of this is included as
Exhibit A.

Plaintiff further requests that the Food & Drug administration has never approved
wearing such face masks, but only “authorized” them without any supporting medical and
clinical data establishing any medical necessity or efficacy for wearing such contrivances.

Plaintiff further requests that this court take judicial notice of the fact that each and
every manufacturer of these face masks disclaim any and all liability for their use.

e's

 
10

il

12

13

14

15

16

17

18

ES

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 5of24 Page ID #:11

Plaintiff also requests that this court take judicial notice of the law pertaining to
premises liability in the State of California and the doctrine of assumption of risk; wherein,
the defendant has no duty of care to engage in these practices that violate the law and the
medical privacy rights (intangible property rights and the right of informed consent) of the
plaintiff. Moreover, the defendant has no insurable risk for the false presumption that the
plaintiff is a direct threat. To the contrary, defendant's policies violate public health policy
that imposes procedural conditions before imposing any public health control measures
upon anyone in the state and limits the imposition of control measures to require judicial
oversight and approval.

VIOLATION OF TITLE Ill OF THE ADA, 42 U.S.C. §§12181 et sequitur.

The allegations contained in the preceding paragraphs are incorporated by

reference.

Title lil of the ADA and its implementing regulation prohibit discrimination on the basis
of disability in the full and equal enjoyment of the goods, services, facilities, privileges,
advantages, and accommodations of any place of public accommodation by any private
entity that owns, leases (or leases to), or operates any place of public accommodation. 42}
U.S.C. § 12182(a) as implemented under 28 CFR Part 36 (36.101 et sequitur).

Defendant is private entity whose operations affect commerce; they own and/or
operate service establishments including but not limited to its retail locations, that provide
goods and services to members of the public. 42 U.S.C. §§ 12181(7), 12182(a).

Defendant has discriminated and continues to discriminate against the plaintiff, an
individual with disabilities, on the basis of disability in the full and equal enjoyment of its}
goods, services, facilities, privileges, advantages, and accommodations, including denying
them the ability to independently shop for consumer goods and services at the defendant's
retail locations. 42 U.S.C. §12182(a).

Defendant advertises and provides a range of benefits at its retail locations including
the sale of consumer goods and services, all of which significantly enhance the ability of
people in the community to be conveniently supplied with needed goods and services. The
plaintiff has been denied these benefits; frustrated; and was required to use alternate means

to obtain these goods and services by the same means as others without such disabilities,
=<

 
10

Li

13

14

15

16

17

i8

rg

20

21

22

23

24

25

26

at

28

 

 

Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 6of 24 Page ID #:12

including means that deprived plaintiff of the ability to independently shop for goods and

services.

Specifically, defendant has violated and continues to violate Title III of the Americans
with Disabilities Act of 1990 (ADA) and the Americans with Disabilities Act Amendment Act
(ADAAA) and its implementing regulations by:

The plaintiff informed the defendant on many occasions that he had a disability that
impaired his ability to engage in one or more major life activities, specifically, that wearing a
mask or any device or contrivance over his face or head aggravated his disability. The
plaintiff requested reasonable modifications and each time was refused and in fact the
defendant retaliated against the plaintiff for requesting reasonable modifications.

The defendant explained to the plaintiff that it had changed its policies to require
these mitigation measures and that the plaintiff would be required to submit to these
mitigation measures without informed consent and whether or not he agreed to accept them
voluntarily. The defendant further explained several times that it intended to continue
imposing these mitigation measures into the foreseeable future. The defendant’s policies

continue to this day.

Denying the plaintiff an opportunity to participate in and benefit from the goods,
services, privileges, advantages, and accommodations provided through the defendant's
facilities at its retail locations, 42 U.S.C. § 12182; and,

Providing the plaintiff an unequal opportunity to participate in or benefit from the
goods services, privileges, advantages, and accommodations provided through the
defendant's retail locations, 42 U.S.C. § 12182 as implemented under 28 CFR Part 36
(36.101 et sequitur); and,

Failing to take the necessary steps to ensure that the plaintiff is not excluded, denied
services, segregated, or otherwise treated differently because of the absence of auxiliary
aids and services, 42 U.S.C. § 12182 as implemented under 28 CFR Part 36 (36.101 ef
sequitur); and,

The defendant has retaliated against the plaintiff by threatening the plaintiff with

being cited for trespass, an unrelated crime for which there would be no evidence of any

wiGie

 
10

11

12

13

14

15

16

1?

18

19

20

eu

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 7 of 24 Page ID #:13

violation, because of the plaintiffs exercise of rights that are protected by the Americans|
with Disabilities Act.

Such discrimination persists notwithstanding the existence of readily available, well-
established accommodations, including, but not limited to refraining from engaging with the

plaintiff in any conversation pertaining to the application of such mitigation measures.

The plaintiff has commenced this action based on reasonable cause to believe that}
defendant is engaged in a pattern or practice of discrimination and that the plaintiff has been
discriminated against and that such discrimination raises issues of general public
importance. 42 U.S.C. § 12188 as implemented under 28 CFR Part 36 (36.101 et sequitur).

The plaintiff seeks declaratory and injunctive relief, monetary damages, and civil
penalties against defendant.

As a result of Defendant's actions and/or omissions, the plaintiff has experienced
frustration, additional burden, and marginalization; are is now unable to independently shop
for his groceries or receive related services; and has been required to find alternative
methods including the payment of unreasonable costs for “curbside” services that other

patrons are not required to pay.

In addition to unlawfully denying the plaintiff the same and equal enjoyment of the
goods, services, facilities, privileges, advantages, and accommodations of any place of
public accommodation, the defendant retaliated against the plaintiff by:

* harassing the plaintiff about submitting to the mitigation measures and
examinations and other health control measures, in violation of 28 CFR Part 36.203(c)(1),
even though the defendant was duly advised by the plaintiff that the plaintiff is not subject to
any health control measures by any court orders, or required to accept any mitigation
measure, and that the defendant was not empowered by any court order, law or other legal
duty (even any conceivable duty of care) to impose such interventions, examinations or
control measures upon the plaintiff; and,

* threatening the plaintiff with being falsely cited, arrested or incarcerated for

unrelated crimes such as trespass or disorderly conduct; and,

 
10

Li

22

LS

14

15

16

17

18

LS

20

Zl.

22

23

24

25

26

at

28

 

 

Case 8:21-cv-01128 Document 1-1 Filed 06/29/21 Page 8of24 Page ID#:14

* allowing other patrons to attack, threaten or verbally ridicule and abuse the plaintiff

in violation of the defendant's duty of care; and,
* harassing, coercing or intimidating the plaintiff because of plaintiff's disability; and,

¢ threatening the plaintiff with public humiliation and exclusion because of plaintiff's
disability.

By the conduct set forth in the preceding paragraphs, there is reasonable cause to
believe that Defendant has:

* engaged in a pattern or practice of discrimination, in violation of 42 U.S.C. § 12188
as implemented under 28 CFR Part 36 (36.101 et sequitur); and,

* discriminated against the plaintiff and such discrimination raises an issue of
general public importance, in violation of 42 U.S.C. § 12188 as implemented under 28 CFR
Part 36 (36.101 et sequitur) and the plaintiff's private right of action.

* the defendant wrongfully and ignorantly expresses the attitude toward the plaintiff
as if the plaintiff is a direct threat to others, yet has never complied with the individual

assessment criteria, to wit:

28 CFR Part 36.108:

“(b) In determining whether an individual poses a direct threat to the health or
safety of others,

a public accommodation must make an individualized assessment,

based on reasonable judgment that relies on current medical knowledge or on
the best available objective evidence,

to ascertain: The nature, duration, and severity of the risk:
the probability that the potential injury will actually occur;

and whether reasonable modifications of policies, practices, or procedures or
the provision of auxiliary aids or services will mitigate the risk.”

Plaintiff demands a jury trial.

WHEREFORE, plaintiff demands judgment against the defendant and that the court
declare that Defendant's discriminatory actions and/or omissions as set forth in this
Complaint violate Title III of the ADA, 42 U.S.C. §§ 12181-12189 as implemented under 28
CFR Part 36 (36.101 et sequitur):

 
10

11

12

13

14

LS

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 8:21-cv-01128 Documenti1-1 Filed 06/29/21 Page 9of24 Page ID #:15

* And an order enjoining the defendant, along with its officers, agents, and
employees, and all others in active concert or participation with them, from:

* Engaging in discriminatory acts and/or omissions against individuals with
disabilities;

* and an order enjoining the defendant from implementing practices and policies in al
manner that is inaccessible to individuals with disabilities within the meaning of Title III of
the ADA, 42 U.S.C. §§ 12181-12189 as implemented under 28 CFR Part 36 (36.101 ef

sequitur);
* And ordering defendants to:

* Comply with the requirements of Title Ill of the ADA, 42 U.S.C. §§ 12181-12189 as
implemented under 28 CFR Part 36 (36.101 et sequitur); and,

* Provide appropriate auxiliary aids and services; modify policies, practices, and
procedures; and/or require alternative methods to ensure the accessibility of its premises
and services to individuals with disabilities, 42 U.S.C. §12188(a) et sequitur, and,

* Take such affirmative steps as may be necessary to restore, as nearly as
practicable, each identifiable victim of the Defendant's discriminatory conduct to the position
that he or she would have been in but for the Defendant’s conduct; and,

* Take such affirmative steps as may be necessary to prevent the recurrence of any
discriminatory conduct and to eliminate, to the extent practicable, the effects of such

conduct: and,

* Award monetary damages to aggrieved persons, in an appropriate amount for
injuries suffered as the result of Defendant's failure to comply with the requirements of Title
Ill of the ADA, 42 U.S.C. §§12181-12189 as implemented under 28 CFR Part 36 (36.101 ef

sequitur); and,

* Assess a civil penalty against the Defendant in an amount authorized by 42 U.S.C.
§12188(a) ef sequitur to vindicate the public interest; and,

¢ Order such other relief as the interests of justice may require.

DATED this _/5_ day of June 2021.

 
10

b1

12

is

14

15

16

17

18

tS

20

21

23

24

25

26

2h

28

 

 

Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 10 of 24 Page ID #:16

“T=

fbn ~ ho

 

Martin YewChuk, Plaintiff

SEE CALIFORNIA NOTARY, ATTACHED ~7

 
Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 11of24 Page ID #:17

 

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate
is attached, and not the truthfulness, accuracy, or
validity of that document.

 

 

 

State of California
County of Orange

Subscribed and sworn to (or affirmed) before me on this 15th
day of June , 2021 , by Martin Yewchuk

 

proved to me on the basis of satisfactory evidence to be the
person(s} who appeared before me.

TEJAL MUNSIF
Notary Public - California 3
Orange County =

: Commission # 2335015
zor” my Comm. Expires Oct 17, 2024

 

 

 

 

 
Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 12 of 24 Page ID #:18

Classification of Products as Drugs
and Devices & Additional Product
Classification Issues:

Guidance for Industry and FDA Staff

FINAL GUIDANCE

Additional copies are available from:

Office of Combination Products

Food and Drug Administration

WO32, Hub/Mail Room #5129

10903 New Hampshire Avenue

Silver Spring, MD 20993
(Tel) 301-796-8930
(Fax) 301-847-8619
http://www. fda, gov/CombinationProducts/default. htm.

For questions regarding this document contact the Office of Combination Products at 301-796-
8930 or combination@fda gov.

U.S. Department of Health and Human Services
Food and Drug Administration
Office of Combination Products
Office of Special Medical Programs
Office of the Commissioner

September 2017
Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 13 o0f 24 Page ID #:19

Contains Nonbinding Recommendations

Table of Contents

 

 

 

1 INTRODUCTION ......sssssssssssssossserserssnssarsestecsosnsscnscsessesessneveeenssecasesessasasssueszasseacasacsescuseececeesersvacacanane 2
Il. WHAT IS THE PROCESS FOR OBTAINING A FORMAL CLASSIFICATION
DETERMINATION FOR A PRODUCT? ....cscccsssssccocssssscsessessoscesseseeneeersacenesnen 3
lil. WHAT DOES FDA CONSIDER IN DETERMINING WHETHER TO CLASSIFY A
PRODUCT AS.A-DRUG OR: DEVICE? ssisssscsssissssscesseaxanceicciassecnisengactencsiepinssivanevesesvesbesetensse¥estieenseverseooreeereaneeoessneed 4
A. STATUTORY DEFINITIONS ........0..0cccccccccccscsssessesssssseccesesseseseuseessesucssecssesesacsucsevsvsessscasvecverssecescesiseseeses 5

2 DOVE eves cosnecn isan censeesotesensu censuses cesenvaivwseuyevenva8s (aa Vea TEE ERURESS BO LEANER GROEET oS aan saan, 5
B CERTAIN KEY PROVISIONS OF THE DEFINITION OF DEVICE .0.....0...cccccccscessenscsesscscassseseesesececesscessecsuceces 5
I ‘Similar or related article” in the definition Of device cocccccccceccccccccsscsescssssvesssvessevsresestresavsvesesesoe 6
2 ‘Primary intended purposes” in the definition of AEvice.......ccccccccccccccccecssessevessverssesevsenensvevsvenees 6
3 ‘Chemical action” in theide/ inition, Of ANIC cssscves cosyvcesesivevveccexesveceacasik anaes teeatessesuaeeeecrerteeees 7
4. “Within or on the body” in the definition Of device o...c.cccccccccccccsccsscesssvsssvessvvsvsvecacavsveveesesereavecees 7
Si, ad bbbistvantive EX ara ples sc cescsecevasiwecscvciveaspecpecesscess ceseyosiesaeesa st ese gW AERO EGARA ari gad 6G kb asnemnvessnanarnanancaons 8

GC HOW IS A PRODUCT CLASSIFIED IF IT MEETS TIIE DEFINITION FOR DRUG (OR FOR BOTH DRUG AND
DEVICE) AND ALSO MEETS THE DEFINITION FOR BIOLOGICAL PRODUCT? ....cccccsscsscsssesseessessereeseeeeesene 10

IV. ADDITIONAL INFORMATION 1]
FREQUENTLY ASKED QUESTIONS .......scssssscsssssssssssssssssssssesssncssessnsssscseeseasecsuesessseusucssessussassesssencanens 12

 
Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 14o0f24 Page ID #:20

Contains Nonbinding Recommendations

Classification of Products as Drugs and Devices &
Additional Product Classification Issues:
Guidance for Industry and FDA Staff"

This euidanes represents the current thinking, of the Food a and i Drug ‘Administration (FDA or eS, on

this topic. It does not establish any rights for any person and is not binding on FDA or the public. You
can use an alternative approach if the approach satisfies the requirements of the applicable statutes and
regulations. To discuss an alternative approach, contact the FDA office responsible for this guidance as
listed: on the nie page of this guidance:

 

I. INTRODUCTION!

FDA regularly receives questions from medical product sponsors concerning the
classification of their products.” We believe that efficient, effective regulation is facilitated by
providing guidance on issues frequently raised in relation to Requests for Designation (RFDs)
and other classification activities. In addition, providing as much clarity and predictability as
possible with respect to product classifications should enable informed planning for product
development. Accordingly, we have prepared this guidance to make the Agency’s current
thinking concerning certain product classification issues more readily and widely available.

While issues have arisen relating to whether a product should be classified as a drug,
device, biological product, or combination product, most of these issues have related to whether
a product should be classified as either a drug or a device.’ Accordingly, this guidance focuses
particularly on cases in which a product” may be classified as a drug or device.* This guidance
also addresses additional issues relating to product classification, including how to obtain
classification determinations from FDA for medical products.

This guidance is organized into two substantive sections.

 

' This guidance has been prepared by the Office of Combination Products in consultation with the Center
for Biologics Evaluation and Research, the Center for Devices and Radiological Health, and the Center for Drug
Evaluation and Research.

> Please note that “classification” as used in this guidance refers to a product’s designation as a drug,
device, biological product, or combination product. This is distinct from the use of the term “classification” in
reference to the class (Class I, II, or III) of a device as described in section 513(a) of the Federal Food, Drug, and
Cosmetic Act (FD&C Act).

* This guidance addresses the definitions for the terms drug, device, and biological product in section III.
The term “combination product” is defined in 21 CFR 3.2(e). For further information regarding the definition for
the term combination product and the regulation of combination products, please visit the webpage for the Office of
Combination Products at www.fda.gov/CombinationProducts/default.htm.

* The guidance’s discussion of the classification of products is also relevant to classification of the
constituent parts of a combination product.

° This guidance focuses on classification of products for human use, Distinct considerations may apply in
determining how to classify a product intended for use in animals.
Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 15of24 Page ID #:21

Contains Nonbinding Recommendations

Section II offers guidance on the RFD process for obtaining a formal determination of a
product’s classification.

Section III presents general concepts regarding FDA’s decision-making process for
classification determinations and addresses issues that may arise in determining whether
products should be classified as drugs or devices.°

The Agency recommends that sponsors contact the Office of Combination Products
(OCP) to confirm the classification of any products they may wish to market if the appropriate
classification is unclear or in dispute. Section IV provides contact information for OCP and
responses to frequently asked questions.

FDA's guidance documents, including this guidance, do not establish legally enforceable
responsibilities. Instead, guidances describe the Agency's current thinking on a topic and should
be viewed only as recommendations, unless specific regulatory or statutory requirements are
cited. The usc of the word “should” in Agency guidances means that something is suggested or
recommended, but not required.

Il. WHAT IS THE PROCESS FOR OBTAINING A FORMAL CLASSIFICATION
DETERMINATION FOR A PRODUCT?

If the classification of a product as a drug, device, biological product, or combination
product is unclear or in dispute, a sponsor can submit an RFD to OCP in accordance with Part 3
of Title 21 of the Code of Federal Regulations (21 CFR Part 3) to obtain a formal classification
determination for the product, as provided for under section 563 of the FD&C Act (21 USC
360bbb-2). Any RFD determined to be incomplete will be returned to the sponsor with a request
for the missing information.’ 21 CFR 3.8(a). Once OCP determines the RED is complete for
filing, the Agency reviews the RFD.

The sponsor recommends a classification in the RFD, and should explain the basis for the
recommendation. While the sponsor should justify why it believes the product meets the
recommended classification, we generally consider both the information provided in the RFD
and other information available to the Agency at that time in making our designation.

Generally, OCP will respond to the sponsor in writing within sixty days of the RFD
filing, identifying the classification of the product as a drug, device, biological product, or

 

° This section generally focuses on approaches for determining whether a product should be classified as a
drug or a device, based on application of the statutory definitions for these terms under sections 201(g) and 201(h)
of the FD&C Act (21 USC 321(g) and (h)), respectively. Please note that this document does not focus on the
classification of products as biological products regulated under section 351(i) of the Public Health Service Act
(PHS Act) (42 USC 262(i)). It also does not address under what circumstances certain human cells, tissues, or
cellular or tissue-based products (HCT/Ps), as defined in 21 CFR Part 1271, are regulated solely under section 361
of the PHS Act. For guidance concerning HCT/Ps, please visit
http://www. fda.gov/BiologicsBlood Vaccines/GuidanceComplianceRegulatoryInformation/Guidances/Tissue/.

” See 21 CER 3.7 for content requirements for RFDs.
Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 16 of 24 Page ID #:22

Contains Nonbinding Recommendations

combination product. If the Agency does not provide a written response within sixty days, the
sponsor’s recommendation respecting the classification of the product is considered to be the
final determination. 21 USC 360bbb-2(b) and (c).

RFD determinations pertain only to the product as described in the designation letter,
including its proposed use(s) or indication(s) for use. The Agency may modify a determination
made under section 563 regarding the classification of a product or the component of FDA that
will regulate the product either with the written consent of the sponsor or for public health
reasons based on scientific evidence. 21 USC 360bbb-2(b) and (c).*

A new determination may be appropriate if there is a change in, for example, a proposed
indication for use or in a component of the product, or if the sponsor or Agency becomes aware
of additional information that reveals that the means by which the product achieves its primary
intended purposes differ from what was originally described in the RFD. For example, if a
sponsor wished to change the indication for a product and that new indication would be achieved
through a different mechanism than the original indication, a different classification for the new
indication might be appropriate.

Please contact OCP if you have questions regarding whether to submit an RFD, what
information to provide, or issues to address in an RFD to ensure its completeness and clarity.”

Il. WHAT DOES FDA CONSIDER IN DETERMINING WHETHER TO CLASSIFY
A PRODUCT AS A DRUG OR DEVICE?

FDA’s determination of whether to classify a product as a drug or device is based on
statutory definitions, as set forth in sections 201(g) and 201(h) of the FD&C Act, respectively.
We apply these definitions to products, relying on the scientific data that are available to FDA at
the time of the classification determination concerning the product for its proposed
use(s)/indication(s).'°

 

* The sponsor may request reconsideration of the decision if its classification recommendation is not
adopted by the Agency. See 21 CFR 3.8, 10.75. Ifthe sponsor develops or becomes aware of new information that
may affect the product’s classification, the sponsor may also submit a new RFD seeking a new determination.

* More detailed information on the RFD process is provided in OCP’s guidance How to Write a Request for
Designation (RFD), available at http://www.fda.gov/RegulatoryInformation/Guidances/ucm126053.htm. A pre-
RFD process is available ifa sponsor wishes to obtain a preliminary, non-binding classification determination or to
engage in preliminary classification discussions with the Agency before filing a formal RFD. The RFD and pre-
RFD processes are also available to sponsors to clarify the Center assignment for medical products, though this issue
is beyond the scope of this guidance. More information about the pre-RFD process is available at
https.//www.fda.gov/downloads/RegulatoryInformation/Guidances/LICM534898 pdf.

"Ifa product type has been classified hy regulation, FDA would generaily classify the product (including
as a constituent part of a combination product) in accordance with the regulation, if the product (or constituent part)
falls within the scope of that regulation. If the Agency concludes that it may be appropriate to propose changing a
classification established by regulation, FDA would initiate notice and comment rulemaking to do so.'' The device
definition also includes a second exclusionary clause stating that a device “is not dependent upon being metabolized
for the achievement of its primary intended purposes.” This clause has not been at issue frequently in classification
determinations. Accordingly, we do not offer guidance on its construction here. If sponsors have questions
regarding the Agency’s interpretation of this clause, they may contact OCP.

   

 
Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 17 of 24 Page ID #:23

Contains Nonbinding Recommendations

Medical product classification determinations often focus substantially on whether a
product that meets the definition of drug also meets the statutory definition of device. This
section presents the drug and device definitions and discusses how the Agency addresses certain
issues that arise when determining whether a product should be classified as a drug or device.

A.

Statutory Definitions

1. Drug

Section 201(g) of the FD&C Act (21 USC 321(g)) provides that the term "drug" means:

(A) articles recognized in the official United States Pharmacopoeia, official
Homoeopathic Pharmacopoeia of the United States, or official National
Formulary, or any supplement to any of them; and (B) articles intended for use in
the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other
animals; and (C) articles (other than food) intended to affect the structure or any
function of the body of man or other animals; and (D) articles intended for use as
a component of any articles specified in clause (A), (B), or (C)....

2. Device

Section 201(h) of the FD&C Act (21 USC 321(h)) provides that the term "device" means:

B.

an instrument, apparatus, implement, machine, contrivance, implant, in vitro
reagent, or other similar or related article, including any component, part, or
accessory, which is--

(1) recognized in the official National Formulary, or the United States
Pharmacopeia, or any supplement to them,

(2) intended for use in the diagnosis of disease or other conditions, or in the cure,
mitigation, treatment, or prevention of discasc, in man or other animals, or

(3) intended to affect the structure or any function of the body of man or other
animals, and

which does not achieve its primary intended purposes through chemical action
within or on the body of man or other animals and which is not dependent upon
being metabolized for the achievement of its primary intended purposes.

Certain key provisions of the definition of device

Conceptually, all FDA-regulated medical products meet the definition of “drug” under
section 201(g) of the FD&C Act, due to the broader scope of the drug definition. For a medical
product also to meet the more restrictive device definition under section 201(h) of the FD&C
Act, it must (1) be “an instrument, apparatus, implement, machine, contrivance, implant, in vitro
reagent, or other similar or related article,” and (ii) “not achieve its primary intended purposes
through chemical action within or on the body of man or other animals” and (iii) “not [be]
dependent upon being metabolized for the achievement of its primary intended purposes”
(emphasis added).
Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 18o0f 24 Page ID #:24

Contains Nonbinding Recommendations

The sponsor presumably has the most complete information relevant to how its proposed
product achieves its primary intended purpose(s). Sponsors seeking a classification
determination should present all available data and other information potentially relevant to that
determination (without regard to whether the data or information supports the sponsor’s
preferred outcome). For example, for a sponsor seeking to classify its proposed product as a
device, those data should demonstrate that its product meets the definition of a device.

At the classification stage, sponsors would not be expected to have gathered sufficient
data to demonstrate that their proposed product meets the applicable marketing authorization
standard (¢.g., data demonstrating effectiveness). Therefore, the focus of FDA’s classification
analysis is on how the product would be expected to achieve its primary intended purposes,
assuming it is capable of achieving its primary intended purposes at all. FDA will use its best
scientific judgment to evaluate all available information relevant to the classification
determination, including information submitted by the sponsor or available in the literature.

The following discussion presents the Agency’s current thinking on certain issues that
arise with respect to the statutory definition of device.

1. “Similar or related article” in the definition of device

The first clause of the device definition provides that the term “means an instrument,
apparatus, implement, machine, contrivance, implant, in vitro reagent, or other similar or related
article...” (emphasis added). The issue of whether a product may be considered a “similar or
related article” under this clause can arise, for example, with regard to products in liquid, semi-
liquid, gel, gas, or powder form. In some cases, such products are appropriately considered
“similar or related articles,” and may be classified as devices, so long as they also satisfy the
remainder of the device definition under section 201(h) of the FD&C Act, including the chemical
action exclusion discussed in section III.B.3 below. This could be the case, for example, for gels
or powders put on the skin as a barrier, gases used as space fillers, or liquids used to clean either
surgical instruments or contact lenses.

2. “Primary intended purposes” in the definition of device

Most often, in determining whether a product meets the device definition, questions arise
concerning the exclusionary clause of the definition, which provides that a device is a product
“which does not achieve its primary intended purposes through chemical action within or on the
body of man or other animals... .”'' A product that has chemical action could be a device if it
does not achieve its primary intended purposes through that chemical action.

 

"| The device definition also includes a second exclusionary clause stating that a device “is not dependent
upon being metabolized for the achievement of its primary intended purposes.” This clause has not been at issue
frequently in classification determinations. Accordingly, we do not offer guidance on its construction here. If
sponsors have questions regarding the Agency’s interpretation of this clause, they may contact OCP.
Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 19 of 24 Page ID #:25

Contains Nonbinding Recommendations

For example, if the primary intended purpose of a hip joint replacement implant is to
restore movement, and the implant also elicits a foreign body response through chemical action,
that response would not be considered a primary intended purpose of the implant. Accordingly,
such an implant could be classified as a device despite the chemical action, because such action
does not achieve the product’s primary intended purpose. Similarly, if the primary intended
purpose of an absorbable suture is to rejoin tissue, and the suture is also designed to be resorbed
by the body through a combination of chemical action and metabolic activities, such resorption
would not be considered a primary intended purpose of the product. Accordingly, such an
absorbable suture could be classified as a device despite the chemical action and metabolic
activity, because such action or activity does not achieve the product’s primary intended purpose.

3. “Chemical action” in the definition of device

FDA frequently receives questions from product sponsors concerning the Agency’s
interpretation of the term “chemical action.” This term must be read in the context of the
statutory definition of “device” as a whole. The determination of whether a product meets the
device definition does not depend solely on whether the product exhibits “chemical action.” In
particular, as explained in section III.B.2 and 4, a product that exhibits chemical action will still
meet the device definition if the product “does not achieve its primary intended purposes
through” that chemical action “within or on the body,” and otherwise satisfies the device
definition.

Under the Agency’s interpretation of the device definition, a product exhibits “chemical
action” if it interacts at the molecular level with bodily components (e.g., cells or tissues) to
mediate (including promoting or inhibiting) a bodily response, or with foreign entities (e.g.,
organisms or chemicals) so as to alter that entity’s interaction with the body.'? We note that this
type of interaction is consistent with the term “pharmacological action” as that term is generally
understood in the medical field. Accordingly, we have used “pharmacological action” as a short-
hand throughout the rest of this guidance for ease of explication and recognition. The examples
presented in section II.B.5 offer illustration of FDA’s interpretation of chemical action.

4. “Within or on the body” in the definition of device

Because a device “does not achieve its primary intended purposes through chemical
action within or on the body of man or other animals” (emphasis added), a product can be a
device even if it achieves its primary intended purposes through chemical action, so long as the
chemical action does not occur “within or on the body” (and the product meets the other
elements of the definition of device under section 201(h)).

Whether chemical action is occurring “within or on the body” is generally a
straightforward matter. If the chemical action is occurring inside the body or on the surface of
the body, it is within or on the body. For example, the chemical action of an orally ingested pill

 

'? For purposes of this interpretation, an interaction at the molecular level occurs through either chemical
reaction (i.¢., formation or breaking of covalent or ionic bonds), intermolecular forces (e.g., electrostatic
interactions), or both. The mere exchange of non-chemical energy (e.g., electromagnetic or thermal energy)
between a product and the body would not constitute “chemical action.”
Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 20 of 24 Page ID #:26

Contains Nonbinding Recommendations

or tablet of a decongestant would be “within the body,” and the chemical action of a spray or
cream for treatment of dermatitis when applied to the skin would be “on the body.” Similarly, it
is generally a straightforward matter to determine that chemical action is not occurring within or
on the body. For example, the chemical action of an antimicrobial agent used to clean a surgical
instrument before that instrument is used is not occurring within or on the body.

However, the Agency has on occasion considered some situations in which it may be less
clear whether chemical action is occurring within or on the body. For example, we have
determined that chemical action occurring solely within an extracorporeal device, specifically a
kidney hemodialysis machine, is not occurring within or on the body. Similarly, we have
determined that the chemical action of a transport solution to preserve a donor organ for
transplantation while in an organ transport container is not occurring within or on the body.

5. Illustrative Examples

The following examples further illustrate the application of some of the key provisions of
the device definition discussed above. Table | contains some examples of medical products that
achieve their primary intended purposes through chemical action within or on the body. Table 2
contains some examples of medical products that do not achieve their primary intended purposes
through chemical action within or on the body.

Table 1: Examples of Medical Products that Achieve Their Primary Intended Purposes
through Chemical Action within or on the Body

 

Product Description

 

Aspirin Aspirin is used for pain relief. Acetylsalicyclic acid (aspirin) contains an acetyl
group that has the ability to covalently bind to a serine residue of a cyclooxygenase
enzyme (COX-1 or COX-2). This is considered pharmacological action because it
inactivates the enzyme and thereby inhibits the synthesis of prostaglandin and
thromboxanes, which suppresses the body’s inflammatory response for pain relief.

 

Beta Blockers Beta blockers are used to reduce blood pressure. Cells contain beta receptors that
can be stimulated by neurotransmitters such as adrenaline/epinephrine. Beta
blockers, like propranolol, bind beta receptors (b1 and b2) and exhibit
pharmacological action by inhibiting the activation of the signaling cascade. This
blockage causes cardiac cells to reduce the strength of cardiac contractions and
heart rate.

 

Magnesium Sulfate | Magnesium sulfate is used as replacement therapy for magnesium deficiency. It
acts as a catalyst in enzymatic reactions (a molecular-level interaction). While the
chemical or atomic structure of magnesium sulfate is not altered, its participation in
enzymatic reactions is considered a pharmacological action because it impacts
various cellular and molecular processes.

 

 

 

 
Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 21o0f 24 Page ID #:27

Contains Nonbinding Recommendations

 

Polymyxin B
Sulfate

Polymyxin B sulfate is an antibiotic that is used to treat bacterial infection. It is
composed of a cationic protein surfactant that has fatty acid functional groups.
Polymyxin B sulfate acts through intermolecular forces, by binding to components
of the bacterial membrane (i.e., the membrane of the foreign entity) and by
association/fusion of the fatty acid portion of the molecule with the lipid bilayer via
hydrophobic interactions. This binding is a pharmacological action because it
disrupts the integrity of the bacterial membrane, which causes organism death,
thereby treating the bacterial infection.

 

Hydroxocobalamin

 

 

Hydroxocobalamin is used as an antidote to cyanide poisoning. The cobalt moiety
of hydroxocobalamin exhibits pharmacological action because it chemically reacts
with cyanide, a toxic chemical agent, to form cyanocobalamin, a non-toxic
compound, and the ability of hydroxocobalamin to interact with cyanide facilitates
the removal of the toxic agent in order to inhibit the toxic effects of cyanide on the
body.

 

Table 2: Examples of Medical Products That Do Not Achieve Their Primary Intended

Purposes through Chemical Action within or on the Body

 

Product

Description

 

Barrier

Abdominal Adhesion

Inert, biodegradable synthetic polymers can be used to reduce post-operative
adhesions with tissues and organs within the abdominal cavity. An implanted
physical barrier sheet composed of such polymers would act to reduce
adhesion through physical separation of tissue and not through
pharmacological action on the surrounding tissue.

 

(PMMA)

Polymethylmethacrylate | PMMA is an acrylate polymer that is used as a temporary bone spacer. PMMA

is built from methyl methacrylate monomer units, which undergo free radical
polymerization in the presence of an initiator compound. The molecules that
are part of the polymerization process interact with each other to create a solid
mass to fill a bone void physically. The process does not require an interaction
between the PMMA and the bone at the molecular level and, therefore is not
considered chemical action within or on the body.

 

Topical Surgical
Adhesive

 

Cyanoacrylate is an acrylic resin that is used to approximate skin tissue as an
adjunct to a wound closure product. The resin undergoes anionic
polymerization in the presence of water. The chemical reaction that occurs
between the resin and ions in the water allows it to form into long polymer
chains. This type of adhesive can bond to a cut/incision, creating a physically-
intact film to aid in keeping skin edges together. While the product binds to
tissue, it does not exhibit pharmacological action because that binding does not
mediate a bodily response.

 

 

 

 
Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 22 of 24 Page ID #:28

Contains Nenbinding Recommendations

 

Gold Nanoparticles

Nanoparticles composed of gold can be used to treat cancer. When gold
nanoparticles are injected into a tumor site and exposed to electromagnetic
energy, they absorb the electromagnetic energy and convert it to thermal
energy, and this heat is transferred to the surrounding cells or tissue. The heat
transfer, as opposed to a binding interaction with the nanoparticle, causes the
cancer cells to die. Therefore, this effect is not achieved through chemical
action.

 

Cryosurgery for Wart
Removal

Cryogen (liquid gas), such as nitrogen or dimethyl ether, is used to treat
common and plantar warts, The liquid gas is extremely cold and freezes the
wart, resulting in damage to the topmost layer of cells. A physiological effect
(i.e., cell death) results from heat transfer, not from a binding interaction with
the gas. Therefore, the freezing is not considered chemical action.

 

Dental Amalgam

A resin that fills a cavity in a tooth as part of the treatment of dental caries may
bind to the tooth via covalent bonding, or rely in part on intermolecular forces
to change from liquid or paste to solid form. However, this binding and/or
state change does not mediate a bodily response, but rather produces a solid
mass, to fill the cavity. Therefore, it would not be considered chemical action.

 

Respirator Mask with
Antimicrobial Filter

 

 

An antimicrobial product impregnated into a filter on a respirator mask to kill
microbes that the user might otherwise inhale would exhibit pharmacological
action. However, while the mask is in contact with the user’s face, the filter is
not. So, the chemical action occurring on the filter is not occurring within or
on the body.

 

Cc. How is a product classified if it meets the definition for drug (or for both
drug and device) and also meets the definition for biological product?

As explained in section III.B, products that meet the device definition in 201(h) of the
FD&C Act also meet the drug definition in 201(g) of the FD&C Act. In addition, products that
meet the drug definition, or both the drug and device definitions, may also mect the definition of
biological product under section 351(i) of the PHS Act (42 USC 262(i)).

Section 351(i) provides that:

The term “biological product” means a virus, therapeutic serum, toxin, antitoxin, vaccine,
blood, blood component or derivative, allergenic product, protein (except any chemically
synthesized polypeptide), '* or analogous product, or arsphenamine or derivative of
arsphenamine (or any other trivalent organic arsenic compound), applicable to the
prevention, treatment, or cure of a disease or condition of human beings.

 

8 For guidance on FDA’s interpretation of the category “protein (except any chemically synthesized
polypeptide)” see Biosimilars: Questions and Answers Regarding Implementation of the Biologics Price
Competition and Innovation Act of 2009, at Q.II.1 (April 2015), available at
hitp:/Awww. fda gov/downloads/Drugs/GuidanceC omplianceRegulatory|nformation/Guidances/UCM444661 pdf.

10

 
Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 23 of 24 Page ID #:29

Contains Nonbinding Recommendations

Products that meet the drug definition and that also meet the definition of biological
product are classified as biological products, and are generally subject to licensure under the
PHS Act.'* Products that meet the definitions for drug, device, and biological product may also
be classified as biological products. If you have questions regarding whether a product meets the
definition of biological product or how this might affect its classification, please contact OCP.

IV. ADDITIONAL INFORMATION

For further information on the classification of products as devices, drugs, biological
products, or combination products, please refer to the Frequently Asked Questions on the next
page, OCP’s webpage at https://www. fda. gov/CombinationProducts/default.htm or contact OCP
at:

Office of Combination Product
Food and Drug Administration
W032, Hub/Mail Room #5129
10903 New Hampshire Avenue
Silver Spring, MD 20993

(Tel) 301-796-8930
(Fax) 301301-847-8619

combination@fda.gov

 

'* Certain biological products have been historically approved under the FD&C Act and may continue to be
subject to approval under the FD&C Act until March 23, 2020. See Section 7002(e) of the Biological Price
Competition and Innovation Act of 2009; see also FDA, /mplementation of the “Deemed to be a License” Provision
of the Biologics Price Competition and Innovation Act of 2009, available at
https://www. fda. gov/ucm/groups/fdagov-public/@ fdagov-drugs-gen/documents/document/uem4 90264. pdf.

1]
Case 8:21-cv-01128 Document1-1 Filed 06/29/21 Page 24 of 24 Page ID #:30

Contains Nonbinding Recommendations

FREQUENTLY ASKED QUESTIONS
1. Can a product be classified as a device if it exhibits “chemical action”?

Yes, if the product does not achieve its primary intended purposes through chemical
action within or on the body and otherwise mects the definition of a device. However,
products that meet the device definition may be regulated as drugs or biological products
in some cases. See question 2.

2. Ifa product meets the definition for drug at 21 USC 321(g) and for device at 21 USC
321(h), how is it classified?

Generally, the product would be classified as a device, unless it falls within a special
category (for example, apparatuses used in the preparation of compounded positron
emission tomography drugs are classified as drugs, see 21 USC 321(ii)).

3. Can the proposed use or indication of a product affect its classification?

Yes. Two products with exactly the same composition can be classified differently based
on their primary intended purposes. For example, if a vaginal product is intended solely
to facilitate ease and comfort during sexual intercourse and it achieves this through
lubrication that decreases friction (via mechanical/physical action) and not through
chemical action, it is classified as a device. However, the same product can be classified
as a drug if it is intended, for instance, to alter pH, control odor, or prevent infection, and
does so through chemical action as discussed in III.B.3 above.

4, What should you do if, after reviewing this guidance, you are unsure of how your product
is classified?

You should contact the Office of Combination Products (Combination@FDA.GOV) for
feedback. OCP will provide you feedback, including on whether a pre-RFD or an RFD
may be appropriate and what information you should provide.

5. Where can you find additional information about product classification?

Additional information on classification is posted on OCP’s webpage
at:(https://www.fda. gov/CombinationProducts/AboutCombinationProducts/ucm101496. htm)

For additional information on how to submit an RFD, see How to Write a Request for
Designation (RFD)
(http:/Awww.fda.gov/RegulatoryInformation/Guidances/ucm126053.htm).

   

More information about the pre-RFD process is available at
https://www.fda.gov/downloads/RegulatoryInformation/Guidances/UCM 534898 pdf .

12
